Owens, J.
¶24 (dissenting) — Jerry Lee Swagerty’s convictions rested on a plea agreement containing three time-barred charges for which he did not waive the expired statute of limitations. I would affirm the Court of Appeals’ finding that this issue is dispositive, and that we must vacate Swagerty’s judgment and sentence. Since the majority offers Swagerty a choice of options, as opposed to simply vacating his sentence as our case law directs us to do, I must respectfully dissent.
ANALYSIS
¶25 Swagerty asks us to hold that three of the four convictions in his plea agreement are unlawful since the statute of limitations for the charges had expired when he entered into the deal, even though pleading to those charges allowed him to avoid greater charges. He asks us to resentence him to only the remaining charge that was not time barred. Since the plea agreement is both invalid and indivisible, I would vacate and remand for dismissal of Swagerty’s convictions.
¶26 The majority allows Swagerty a choice of either withdrawing his personal restraint petition to maintain the *816plea agreement in place or keeping his victory at the Court of Appeals and enjoying vacation of his convictions. I disagree with that approach because our case law provides for only one remedy: vacating the invalid plea agreement. I recognize that vacating Swagerty’s convictions may result in the State’s decision to refile the original charge of first degree child rape, which might subject him to a life sentence as a persistent offender. However, it was this plea agreement that enabled Swagerty to avoid a life sentence. That he sought to challenge it was his prerogative.
¶27 As the majority noted, Swagerty was not charged until about 8 years after he assaulted his 10-year-old victim. He faced charges of first degree child rape and first degree child molestation. He faced life imprisonment because a conviction of first degree child rape would have been his third strike, so he agreed to a deal with the State to plead guilty to amended charges of third degree child rape, luring, second degree burglary, and intimidating a witness. Although the statute of limitations for the three latter charges had expired, Swagerty pleaded guilty to and received a 30-year sentence for the four lesser charges rather than the life sentence he might otherwise have received. Swagerty argued that since the statute of limitations had expired on three of those charges, he should be resentenced on only the remaining charge in his plea agreement for third degree child rape. This remedy is not available, and as explained below, several rules together direct us to the proper remedy: to vacate the entire plea agreement.
¶28 First, we have held that courts cease to have authority to enter judgment on an offense where the statute of limitations has expired. In re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 354-55, 5 P.3d 1240 (2000); State v. Peltier, 181 Wn.2d 290, 297, 332 P.3d 457 (2014). In Stoudmire, we held that the defendant’s restraint on expired charges resulted “in a complete miscarriage of justice.” 141 Wn.2d at 355. Here, the State concedes that three of the four charges *817were subject to statutes of limitation that had expired before Swagerty was sentenced. In Peltier, we said that defendants may expressly waive a statute of limitations to his or her own advantage (to plead guilty to a lesser charge, for instance), but that this waiver must occur before the limit has expired while the court still has authority to sentence on those charges. 181 Wn.2d at 297-98. Here, Swagerty did not expressly waive the statute of limitations. Since the convictions rest on expired charges without waiver, Swagerty’s continued restraint based on those three charges would be unlawful. Swagerty asks that we vacate those three convictions and resentence him as to the remaining unexpired charge. However, the next important rule instructs us as to why that is not the appropriate remedy.
¶29 Our case law directs us to find that Swagerty’s plea agreement is indivisible, meaning that we cannot invalidate only a portion of it. Since the statute of limitations had expired on three of the four charges, those convictions are contrary to our law. Under our law, one problematic charge in a plea agreement can spoil the whole bushel when it is indivisible. State v. Turley, 149 Wn.2d 395, 402, 69 P.3d 338 (2003). In Turley, we concluded that such agreements were indivisible where they are set forth in one document during the same proceeding and at the same time. Id. Thus, although the limitations period had not expired for the crime of third degree child rape, Swagerty’s plea agreement is a “ ‘package deal.’ ” Id. at 400. The majority agrees that the plea agreement is indivisible. However, the majority would offer Swagerty a choice between either maintaining his plea agreement or vacating his convictions.
¶30 I disagree with that approach because our case law instructs that the proper remedy is to vacate the entire plea agreement. Plea agreements “function! ] as a contract,” and as such, we have held that standard contract law applies to them. State v. Barber, 170 Wn.2d 854, 859, 248 P.3d 494 (2011). As with other contracts, in the case of a mutual *818mistake regarding information in the plea agreement, the proper remedy is to rescind the contract. Id. at 873. When a conviction rests on an invalid plea agreement, the proper remedy is to vacate the conviction to “place the parties back in the position they were in before they entered into the agreement.” In re Pers. Restraint of Thompson, 141 Wn.2d 712, 730, 10 P.3d 380 (2000). Here, both parties were mistaken as to the applicable statute of limitations. Thus, the proper remedy is to rescind the contract, that is, to withdraw the plea agreement entirely.
¶31 The majority is correct that withdrawing this plea would subject Swagerty to the State’s choice to refile the original, greater charge, but vacating the convictions is the remedy available under our law. Both the State and Swa-gerty will be placed back in the position that they were in before they entered into the agreement. Not only is that the legally accurate outcome, but it is important to bear in mind that Swagerty himself challenged the validity of these convictions. Rather than face a potential life sentence with the original charge of first degree child rape, Swagerty accepted the benefit of the plea agreement. That was his choice. He then chose to challenge the validity of those convictions in spite of that benefit. It is no failure of justice to give Swagerty what he asked for. I would affirm the Court of Appeals.
CONCLUSION
¶32 I disagree with the majority’s approach in offering Swagerty the option to keep his plea agreement in place because it is contrary to our law. Since our law plainly supports vacating the entire plea, I would affirm the Court of Appeals and vacate Swagerty’s judgment and sentence. I must respectfully dissent.
Fairhurst, J., concurs with Owens, J.